Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application is in condition for allowance except for the presence of claims 16-20 directed to structure patent claims non-elected without traverse.  Accordingly, claims 16-20 have been cancelled.


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ellen Schwab on 3/8/2021.

The application has been amended as follows: 

1.    (Currently Amended) A method of operating a fuel cell stack to power a set of drive wheels of a vehicle, wherein the fuel cell stack includes a cathode, an anode, a sump configured for collecting water from the anode, and a temporarily disabled drain valve that is otherwise configured to transition from a first position to a second position and thereby drain water from the sump, the method comprising:
increasing a first pressure in the anode via a controller;
concurrent to increasing, decreasing a second pressure in the cathode via the
controller; and

continually operating the fuel cell stack to transform chemical energy from an electrochemical reaction of hydrogen and oxygen to electrical energy to thereby power the set of drive wheels while the temporarily disabled drain valve is stuck in the first position and cannot drain water from the sump until the temporarily disabled drain valve transitions to the second position and drains water from the sump;
wherein the fuel cell stack further includes a polymer electrolyte membrane disposed between the cathode and the anode;
wherein the anode and the cathode each include a gas diffusion layer; and further wherein maintaining the relative humidity of less than the threshold relative humidity includes filling the polymer electrolyte membrane and the gas diffusion layer with water before adding water to the sump.
Claim 3: (Canceled)
Claim 16-20: (Canceled)

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The instant claim as amended relies upon the considerations of the humidity and water within the system in relationship to the freezing or temporary disabled valve and a control of the sump and drain from the system thereof. The claim as presented is separate from malfunctioning stuck valves or broken valves whereas it is capable of re-enabling the drain valve and continuing operation. The specific operation in the manner claimed is not taught or obviated by the prior art as the nexus of features presented lead to a novel and distinct method of operating a fuel cell stack to power a set of drive wheels. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN J YANCHUK whose telephone number is (571)270-7343.  The examiner can normally be reached on M-Th 10a-8p.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHEN J YANCHUK/Primary Examiner, Art Unit 1723